[Cite as State v. Davis, 2014-Ohio-4122.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                          C.A. No.      13CA0104-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ERIC DAVIS                                             COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE Nos. 6777 (80CR0229)
                                                                  6852 (81CR0001)

                                  DECISION AND JOURNAL ENTRY

Dated: September 22, 2014



        MOORE, Judge.

        {¶1}     Defendant, Eric Davis, appeals the judgment of the Medina County Court of

Common Pleas. This Court affirms, but remands this matter for the limited purpose of the

issuance of a nunc pro tunc entry complying with the requirements of Crim.R. 32(C).

                                                  I.

        {¶2}     In 1981, Mr. Davis was convicted of multiple offenses, including counts of

murder, arson, and aggravated burglary.        Mr. Davis appealed, and this Court affirmed his

convictions. State v. Davis, 4 Ohio App. 3d 199 (9th Dist.1982).

        {¶3}     In 2013, Mr. Davis filed a motion in the trial court asking the court to vacate his

sentencing entry, which he argued was void for failing to contain the manner of conviction: that

he was found guilty by a jury. The trial court denied the motion in an entry dated December 5,

2013.
                                                  2


       {¶4}    Mr. Davis filed a notice of appeal from the December 5, 2013 entry, and he now

raises one assignment of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       [MR.] DAVIS ARGUES THAT HIS []STATE AND FEDERAL RIGHTS TO
       DUE PROCESS WERE VIOLATED WHEN THE COURT’S JUDGMENT
       ENTRY DOES NOT COMPLY WITH THE DICTATES THUS FOUND IN
       CRIM.R. 32(C) WHICH RENDERS SAID ENTRY VOID[.]

       {¶5}    In his sole assignment of error, Mr. Davis argues that the trial court erred in

denying his motion to vacate because his sentencing entry did not constitute a final appealable

order in that it failed to provide the means of conviction.

       {¶6}    In State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, syllabus, the Ohio

Supreme Court held that a judgment of conviction is a final appealable order when it complies

with Crim.R. 32(C) by setting forth, “(1) the guilty plea, the jury verdict, or the finding of the

court upon which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” The Court clarified that “Crim.R. 32(C)’s phrase ‘the

plea, the verdict or findings, and the sentence’” requires a trial court “to sign and journalize a

document memorializing the sentence and the manner of conviction[.]” (Emphasis added.) Id.

at ¶ 14. However, in State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, ¶ 11-12, the Supreme

Court determined that, although a judgment of conviction must contain the fact of conviction to

be final, the omission of the manner or means of conviction does not affect the finality of the

judgment.

       {¶7}    Here, Mr. Davis argues that his judgment of conviction was not final because it

did not contain the means of conviction.         Pursuant to Lester, this argument lacks merit.

Therefore, Mr. Davis’ assignment of error is overruled. However, our review of the judgment of
                                                  3


conviction here indicates that not only was the manner of conviction absent from the entry, the

fact of conviction was not set forth within the entry.

       {¶8}    In State ex rel. DeWine v. Burge, 128 Ohio St. 3d 236, 2011-Ohio-235, at ¶ 23, the

Supreme Court held that the remedy for correcting a sentencing entry that does not comply with

Crim.R. 32(C) is to issue a corrected sentencing entry. Id. at ¶ 18, citing State ex rel. Alicea v.

Krichbaum, 126 Ohio St. 3d 194, 2010-Ohio-3234. The Court explained that this remedy was

logical because “[t]he trial court and the parties all proceeded under the presumption that the

sentencing entry for [the defendant] constituted a final, appealable order. Any failure to comply

with Crim.R. 32(C) was a mere oversight that vested the trial court with specific, limited

jurisdiction to issue a new sentencing entry to reflect what the court had previously ruled[.]” Id.

at ¶ 19. Pursuant to Burge at ¶ 23 and Lester at ¶ 36, Mr. Davis is entitled to a sentencing entry

that complies with Crim.R. 32(C).

       {¶9}    Therefore, Mr. Davis is entitled to a corrected sentencing entry that sets forth the

fact and manner of conviction. State v. Hach, 9th Dist. Summit No. 26173, 2012-Ohio-2603, ¶

6-7 (judgment of conviction that omitted the manner of conviction could be corrected sua sponte

by nunc pro tunc entry); see also State v. Bonnell, 8th Dist. Cuyahoga No. 96368, 2011-Ohio-

5837, ¶ 18 (judgment of conviction that excluded fact and manner of conviction could be

remedied through a nunc pro tunc entry). We remand this matter for the trial court to issue such

an entry.

                                                 III.

       {¶10} Accordingly, Mr. Davis’ sole assignment of error is overruled. However, we

remand this matter for the trial court to issue a nunc pro tunc entry that includes the fact and

manner of conviction.
                                                 4


                                                                              Judgment affirmed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.

APPEARANCES:

ERIC DAVIS, pro se, Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.